Title: To George Washington from Lieutenant Colonel Leven Powell, 28 November 1778
From: Powell, Leven
To: Washington, George


  
    May it please Your Excellency,
    28th Novr 1778
  
If I could be persuaded that the Service really required my stay in the army, the application for leave to resign the Commission you were pleased to honor me with, would be exceedingly painful to me, but when I consider the peculiar Situation of the Service in which I am placed, I am lead to conclude that such an application will not be disagreeable, & to a person under my particular circumstances, hope will not be denied, I shall beg leave to mention one reason which is considered as Sufficient by many, at any rate to Justifie the step.
  Rank in the army is a matter which is universally agreed cannot be given up with honor, The vacancy in the other lines being filled up, that of Virginia alone places four Gentlemen over me whom I commanded last november, nor can it be otherwise except there was the same means to fill up our Regimtt as in the others, If notwithstanding it could be your Excellencys wish for me to continue in the army, that consideration should be got over provided my state of Health would admit of it, It has been my Misfortune, that hitherto, I have not been able to render my country any or but very little Service, and not having yet recovered the last winters illness, I must own myself affraid to make another tryal, The probabillity of my being able to stand it, I 
    
    
    
    think by no means equal to the risque of becoming an incumbrance not only on my Country but family. My request therefore is Sir, that you will please to permit me to resign, & believe me to be with all due respects, Your Excellencys Obt & Very Hble Servt

  Leven Powell

